Exhibit 10.23











(MCAFEE LOGO) [d70406d7040600.gif]

         
3965 Freedom Circle
  800.338.8754 main   www.mcafee.com
Santa Clara, CA 95054
       

February 5, 2008
Gerhard Watzinger
[Address Redacted]
Re: Amendment to October 5, 2007 Offer of Employment
Dear Gerhard:
This letter amends the terms of the offer letter entered into between you and
McAfee, Inc. (the “Company”), dated October 5, 2007 (the “Offer Letter”). Your
signature at the end of this letter indicates your acceptance of and agreement
to the terms herein (the “Amendment”).
The Amendment is necessary to bring the Offer Letter into compliance with
Section 409A of the Internal Revenue Code of 1986, as amended, and the final
regulations and guidance promulgated thereunder (“Section 409A”). As drafted,
the Offer Letter permits you discretion to decide whether to delay payment of
severance for six (6) months following your termination of employment to avoid
penalty taxes under Section 409A. However, Section 409A prohibits such
discretion; therefore, the below Amendment brings the Offer Letter into
compliance with Section 409A by eliminating such discretion.
The last paragraph on page 2 of the Offer Letter is hereby replaced in its
entirety with the following new paragraph:
“It is not the intention for any payment under this Agreement to create or
constitute a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and the final
regulations and guidance promulgated thereunder (“Section 409A”).
Notwithstanding anything to the contrary in this Agreement, if you are a
“specified employee” within the meaning of Section 409A at the time of your
termination of employment, and the severance payable to you, if any, pursuant to
this Agreement, when considered together with any other severance payments or
separation benefits which may be considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”), then
to the extent such portion of the Deferred Compensation Separation Benefits
would otherwise have been payable within the first six (6) months following your
termination of employment, it will become payable in a single lump sum, less
applicable withholding, as soon as administratively practical after the date six
(6) months and one (1) day following the date of your termination of employment.
All subsequent Deferred Compensation Separation Benefits, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. This provision is intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate,



 



--------------------------------------------------------------------------------



 







(MCAFEE LOGO) [d70406d7040600.gif]
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to you under Section 409A.”
In the event of any conflicts or inconsistencies between the provisions of the
Amendment and the Offer Letter and/or any addenda thereto, the provisions of the
Amendment will prevail. Except as set forth in the Amendment, the remainder of
the Offer Letter will remain in full force and effect, unamended.
* * * * *



2



--------------------------------------------------------------------------------



 





(MCAFEE LOGO) [d70406d7040600.gif]
IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment as of the date first stated above.

         
 
  MCAFEE, INC.    
 
       
 
  /s/ Eric F. Brown
 
By: Eric F. Brown    
 
  Title: Chief Financial Officer & Chief Operating Officer    
 
       
 
  GERHARD WATZINGER    
 
       
 
  /s/ Gerhard Watzinger
 
   



3